ATTORNEY GRIEVANCE COMMISSION                                 IN THE
OF MARYLAND                                                   COURT OF APPEALS
                                                              OF MARYLAND


               Petitioner,
                                                              Misc. Docket AG No.110
v.                                                            September Term, 2016

KELLY GARNER KILROY


               Respondent.

                                              ORDER

       This matter came before the Court on the Joint Petition for Disbarment by Consent filed

by the Attorney Grievance Commission of Maryland and the Respondent, Kelly Gamer Kilroy,

pursuant to Maryland Rule 19-736, in which the Respondent admits that she violated Rules 1.15(a)

& (c) and 8.4(c) & (d) of the Maryland Rules of Professional Conduct. The Court, having

considered the Petition, it is this 18th day of         May          , 2017,

       ORDERED, that Respondent, Kelly Garner Kilroy, be and she hereby is disbarred from

the practice of law in the State of Maryland, effective June 19, 2017; and it is further

       ORDERED, that, effective June 19, 2017, the Clerk of the Court shall remove the name

Kelly Gamer Kilroy from the register of attorneys in this Court, notify the Respondent in

accordance with Maryland Rule 19-742 (a)(1), and comply with Maryland Rule 19-761.




                                                       /s/ Clayton Greene Jr.
                                                      Senior Judge